Citation Nr: 0319613	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  97-17 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever, other than rheumatic heart disease.  

2.  Entitlement to service connection for rheumatic heart 
disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from October 1968 
to December 1968.  

Service connection for residuals of rheumatic fever was 
denied by the Department of Veterans Affairs (VA) in a rating 
decision dated in December 1969.  The appellant did not 
appeal that determination within one year of the notice 
thereof, and that decision became final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Regional 
Office (RO) in Oakland, California.  By a rating action of 
June 1995, the RO denied the appellant's attempt to reopen 
his claim of entitlement to service connection for residuals 
of rheumatic fever.  The appellant appeared and offered 
testimony at a hearing before a Hearing Officer at the RO in 
February 1996.  

By a rating action of May 2000, the RO denied the appellant's 
claims of entitlement to service connection for rheumatic 
heart disease, degenerative disc disease of the thoracic 
spine, degenerative disc disease of the lumbar spine, and 
cervical radiculopathy.  The appellant perfected his appeal 
in August 2000.  

In June 2001, the appellant and a friend testified at a 
hearing before the undersigned Veterans Law Judge, sitting at 
Oakland, California.  

In an August 2001 decision, the Board reopened the 
appellant's claim of entitlement to service connection for 
residuals of rheumatic fever.  It remanded the reopened 
issue, as well as the claims for service connection for 
rheumatic heart disease, degenerative disc disease of the 
cervical spine, degenerative disc disease of the thoracic 
spine, and degenerative disc disease of the lumbar spine for 
additional development.  

In an April 2003 decision, the Board denied the appellant's 
claims.  A motion filed by the appellant to vacate the 
Board's April 2003 decision was granted with respect to the 
issues of service connection for residuals of rheumatic fever 
and service connection for rheumatic heart disease.  A 
separate Board decision addresses vacatur of the April 2003 
Board decision.  


REMAND

As noted above, in May 2003, the Board received additional 
evidence and argument associated with the appellant's claims.  
The appellant submitted private and service medical records 
previously considered, as well as VA diagnostic studies, to 
include a January 2003 echocardiogram (ECG).  The ECG report 
revealed normal left ventricular systolic function, mild left 
atrium enlargement, aortic valve calcification, and peak 
gradient 25 mm hg suggestive of mild aortic stenosis.  In 
addition, there was mild mitral regurgitation, mild tricuspid 
regurgitation, and no pericardial effusion.  

The Board cannot adjudicate the veteran's claims without 
first providing the RO an opportunity to consider the newly 
received evidence.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Colayong v. West, 
12 Vet App 524, 534 (1999).  The physician who evaluated the 
appellant in March 2002 and offered a medical opinion with 
respect to the appellant's claim, should review the newly 
received evidence and again offer an opinion as to whether 
the appellant has a valvular disorder associated with his 
period of service, or within one year of separation of 
service.  

Therefore, the claim must be remanded for the following:

1.  The RO should provide Dr. Steven Kang 
(Valley Health Resources, 5321 North 
Fresno Street, Suite 108C, Fresno, 
California, 93710), the physician who 
performed a fee-basis cardiovascular 
evaluation of the appellant in March 
2002, with the appellant's claims file.  
Dr. Kang should again review the 
appellant's file, in particular, the 
January 2003 echocardiogram, and opine 
whether it is as least as likely as not 
that the appellant has rheumatic heart 
disease, or other residual of rheumatic 
fever.  If the physician finds that such 
residuals are present, the Doctor should 
express an opinion as to whether 
rheumatic fever or its residuals was 
permanently worsened during service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  
If Dr. Kang is unavailable, or if it is 
not feasible to return the file to him, 
another qualified physician, preferably a 
cardiologist, may review the claims 
folder and furnish the requested 
opinions.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the decision remains adverse 
to the appellant in any way, he and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the appellant and his 
representative should be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






